Citation Nr: 1128259	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  07-14 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to tinnitus and an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1969 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.  In August 2008, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  

In November 2009, the Board remanded the Veteran's headaches claim for additional development.  While the Board also remanded his claim for service connection for posttraumatic stress disorder (PTSD), that claim was subsequently granted in an April 2011 rating decision and, thus, is no longer on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

Although the Board regrets the delay in this long-pending appeal, additional development is necessary prior to the disposition of the Veteran's headaches claim.

The Veteran, in written statements and testimony before the Board, alleges that he suffers from multifactorial headaches that had their onset in service.  In the alternative, he contends that his headaches are etiologically related to the bilateral tinnitus and PTSD for which service connection has been granted in rating decisions issued in March 2006 and April 2011, respectively.  The Board is required to consider all theories of entitlement raised either by the claimant or by the evidence of record.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009). Accordingly, the Board must consider whether any currently diagnosed headache disorder is related to his period of active service or to any aspect therein, including his service-connected tinnitus and PTSD.  

The Veteran's service medical records, including his enlistment and separation examinations, are negative for any complaints or clinical findings of headaches, head injuries, or related symptoms.  Accordingly, the Board finds that chronicity in service is not established in this case.  As chronicity in service has not been established, a showing of continuity of symptoms after discharge is required to support the Veteran's claim for service connection.  38 C.F.R. § 3.303(b) (2010).  

Although the Veteran now claims to have experienced headaches "for a long time," the first clinical evidence of record of headaches is the report of a February 2006 VA neurological examination.  At that time, the Veteran reported the occurrence of daily headaches, which each lasted up to an hour and were manageable with over-the-counter medication.  Additionally, the Veteran complained of more severe headaches, which persisted for up to three days at time and were accompanied by watery eyes and frequent urination.  He noted that, while his headache symptoms interfered with his ability to work, he had thus far managed to "pile through" without having to take time off from his job.  

Based on the Veteran's reported history and a review of his pertinent clinical history, the February 2006 VA examiner determined that it was possible that the Veteran's headaches were related to his tinnitus, for which service connection was established in a rating decision issued the following month.  However, the VA examiner did not provide a rationale for that opinion.

Pursuant to the Board's November 2009 remand, the Veteran was afforded a follow-up VA examination in March 2010 in which he reiterated his complaints of multifactorial headaches.  The Veteran reported that he had first begun experiencing disabling headaches in 1975.  He stated that he currently experienced severe headaches, which recurred on a semiweekly basis and were accompanied by photophobia, eye pressure, and frequent urination.  The Veteran added that his headaches were not alleviated by sinus medication.  He further noted that he had previously undergone sinus surgery, which had been ineffective in relieving his headache symptoms.  In addition, the Veteran stated that his symptoms had recently worsened to the point of causing him to miss work on several occasions. 

The March 2010 VA examination included a computed axial tomographic (CAT) scan of the brain and detailed sensory and motor testing, which were negative for any cranial nerve deficits or other neurological abnormalities.  Based on those clinical findings and the Veteran's reported symptoms, the VA examiner diagnosed him with common migraine headaches.

Thereafter, the RO forwarded the claims folder to the March 2010 VA examiner and requested an opinion regarding the etiology of the Veteran's migraine headaches.  In a January 2011 opinion, the examiner determined that the Veteran's headaches had their onset several years after he left the military and were less likely than not related to his service-connected tinnitus.  As a rationale for that opinion, the March 2010 VA examiner observed that the Veteran's headaches, by his own admission, did not become apparent until 1975, several years after his discharge from the military.  Next, the examiner observed, based upon a review of pertinent medical literature, that tinnitus was not a known precipitating or exacerbating factor for migraine headaches.  As additional support for his opinion, that examiner noted that the Veteran's February 2006 examination and August 2008 Travel Board hearing were the only occasions in which he had related his headaches to his tinnitus.  The March 2010 VA examiner then noted that, at other times throughout the pendency of the appeal, the Veteran had asserted a causal connection between his headaches and his PTSD.  However, as service connection for PTSD was not yet in effect, the VA examiner declined to offer an opinion as to whether that psychiatric disorder had caused or aggravated the Veteran's headaches.  

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. §  5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).
The Board is cognizant that the Veteran has already been afforded two VA examinations with respect to his headaches claim.  However, the Board finds the first VA examiner's finding of a possible link between the Veteran's headaches and tinnitus to be inherently speculative in nature and, thus, of limited probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Swann v. Brown, 5 Vet. App. 229 (1993).  Accordingly, the Board considers that examiner's February 2006 opinion to be inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  

Conversely, the Board finds that, at the time it was rendered, the second VA examiner's January 2011 opinion was adequate as it was predicated on a review of the claims folder and supported by a detailed rationale.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Nevertheless, the Board considers it significant that, following the issuance of that January 2011 opinion, the RO granted service connection for PTSD.  That decision, in tandem with the other lay and clinical evidence of record, effectively raises a new theory of entitlement to service connection for headaches as secondary to the Veteran's service-connected psychiatric disorder.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  As no VA examiner has yet addressed whether those conditions are related, the Board finds it necessary to remand the claim for an additional opinion to address that question.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2010).  

Specifically, on remand, the RO should forward the Veteran's claims folder to the March 2010 VA examiner and request that he provide an opinion regarding whether the Veteran's headaches are related to his PTSD, or to any other psychiatric disorder, including depression and anxiety, which are also noted in the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (service connection for PTSD effectively encompasses service connection for all psychiatric disorders).

Finally, the Board observes that VA medical records may be outstanding.  The record shows that, as of February 2011, the Veteran was receiving regular outpatient treatment at the Northern Indiana VA Medical Center.  However, no VA medical records dated since that time have yet been associated with his claims folder.  As it appears that subsequent VA medical records may exist that are pertinent to the Veteran's claim, those records should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following:

1.  Obtain and associate with the claims folder copies of the Veteran's medical records from the Northern Indiana VA Medical Center dated since February 2011. 

2.  After the above development has been completed, forward the Veteran's claims folder to the VA examiner who conducted the March 2010 examination and rendered the January 2011 opinion.  If that examiner is not available, forward the claims folder to another VA physician for review of the file and associated etiological opinions.  An additional examination is not necessary unless the examiner feels that an examination is needed to properly address the terms of the Board's remand.  The claims folder should be reviewed by the examiner and the examiner's report should indicate that the claims folder was reviewed.  The examiner should provide a rationale for any opinion expressed and reconcile it with all pertinent evidence of record, including the February 2006 and March 2010 VA examinations reports and the January 2011 opinion rendered in support of the Veteran's claim.  Additionally, the examiner should expressly consider Veteran's assertions of a relationship between his headaches and his service-connected PTSD.  The VA examiner's addendum report should specifically address the following:

a)  State whether it is likely as not (50 percent or greater probability) that any currently diagnosed headache disorder is due to or the result of the Veteran's service-connected psychiatric disorder.
b)  State whether it is likely as not (50 percent or greater probability) that the Veteran's headaches are aggravated (increased in severity beyond the natural progress of the condition) by his service-connected psychiatric disorder.  
 
2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals
 
Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


